Citation Nr: 1501830	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to working around a radioactive substance.

2.  Entitlement to service connection for erectile dysfunction, to include as due to working around a radioactive substance. 

3.  Entitlement to service connection for a bilateral vision condition.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a bilateral knee condition.

6.  Entitlement to service connection for a sinus condition, to include as due to working around a radioactive substance.

7.  Entitlement to service connection for asthma, to include as due to working around a radioactive substance.

8.  Entitlement to service connection for bronchitis, to include as due to working around a radioactive substance.

9.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to working around a radioactive substance.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
In his substantive appeal, the Veteran requested a travel Board hearing at the local RO, however the Veteran withdrew his request for a hearing in August 2014 and the Board will proceed with a decision based on the evidence of record.

The issues of service connection for prostate cancer and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disease specific to radiation exposed veterans.

2.  The Veteran does not have a current diagnosis of sleep apnea, asthma, a bilateral knee disability, a sinus condition, or a bilateral vision disability.

3.  The Veteran's bronchitis and hypertension, are not radiogenic diseases, did not manifest during service or for many years thereafter, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral vision condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2014).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A March 2011 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

For reasons which will be further detailed below, the Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  



III.  Analysis

1.  Sleep Apnea, Asthma, Sinus Condition, and Bilateral Vision Condition

A review of the Veteran's VA treatment records does not show complaints of, treatment for, or a diagnosis of sleep apnea, asthma, a vision condition or a sinus condition.  As there is no current diagnosis for sleep apnea, asthma, a bilateral vision condition, or a sinus condition, service connection for these issues is denied.  38 C.F.R. § 3.303.

2.  Bilateral Knee Condition

The Veteran's service treatment records are silent as to any complaint, diagnosis or treatment for a knee injury.  The Veteran's separation examination has box #37 checked for abnormal lower extremities.  However, in the summary of defects and diagnosis section of the examination the examiner addressed the checked box (number 37) and indicated that it based on a diagnosis of phimosis-mild, a genito-urinary disorder, and referenced an attached consultation.  The February 1966 urology consultation report also diagnosed mild phimosis but is silent as to any knee-related problems.  

VA treatment records likewise do not contain a specific diagnosis of a current knee disability.  Records show that the Veteran has had surgery on his right knee at some unspecified point in the past, but there are no recorded complaints of a right knee problem.  The Veteran also once complained of occasional pain in his left knee, many years after service, however there is no diagnosis of any disability associated with either knee.  Significantly, the Veteran's statements do not describe an in-service knee injury or current knee symptomatology.  

As there is no indication of any injury to the Veteran's knees during service, and no specific diagnosis of any current knee disability, no examination is deemed necessary.  Likewise, these facts provide no basis upon which to grant compensation benefits for knee disability incurred in service.   


3.  Bronchitis and Hypertension

VA treatment records show that the Veteran has unspecified hypertension and was treated for bronchitis in 2010.  The Veteran contends that both conditions are due to radiation exposure during service.   

Neither bronchitis nor hypertension are radiogenic diseases, nor are they diseases specific to radiation-exposed veterans.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  Furthermore, there is no scientific or medical evidence of record that either condition could be considered an unlisted radiogenic disease or would be caused by exposure to radioactive substances.  38 C.F.R. § 3.311(b)(4).  Therefore, there is no reason to service connect these conditions based on radiation exposure and no further development in that regard is required.

Service connection is still available on a direct basis, assuming the requisite elements are met.  38 C.F.R. § 3.303; See Combee v. Principi, 34 F.3d 1039, 1043 (1994).  However, the Veteran's service treatment records do not contain any complaints, treatment or diagnosis of bronchitis or hypertension during service.  The Veteran's blood pressure was within normal limits at separation and there is no indication that his hypertension manifested to a degree of 10 percent within a year of separation, as would be required for service connection of a chronic condition on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, the Veteran does not contend that his hypertension or bronchitis have been chronic or continuous since service and the record does not so indicate.  38 C.F.R. § 3.303(b).

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's hypertension or bronchitis are related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral vision condition is denied.

Service connection for sleep apnea is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a sinus condition is denied.

Service connection for asthma is denied.

Service connection for bronchitis is denied.

Service connection for hypertension is denied.


REMAND

The Veteran has been diagnosed with prostate cancer, a radiogenic disease for VA purposes.  38 C.F.R. § 3.311(b)(2).  He contends that his prostate cancer is due to exposure to radioactive materials which he handled during training at the Army chemical school (known currently as Chemical, Biological, Radiological, and Nuclear School).  The Veteran noted his exposure at the time of his separation examination and the Veteran's DD-214 confirms his attendance in chemical school.  

If it is established that a veteran has a radiogenic disease and it is contended that the disease is the result of ionizing radiation in service, a radiation dose assessment must be made as to the size and nature of that dose.  38 C.F.R. § 3.311(a)(1).  For claims involving radiation exposure sources other than atmospheric testing and the occupation of Hiroshima and Nagasaki, the case will be referred to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(iii).  

The regulations provide further, that when it is determined that a veteran was exposed to ionizing radiation from, in this case, "other activities" and has a radiogenic disease, the case will be referred to the Under Secretary for Benefits for further consideration in accordance with applicable regulation.  38 C.F.R. § 3.311(b-c).  The Under Secretary for Benefits is charged with the duty to consider the claim and, if necessary, obtain an advisory opinion from the Under Secretary for Health.  

As such, the claim must be remanded for a radiation dose assessment from the Under Secretary for Health and consideration, review and determination by the Under Secretary for Benefits.  38 C.F.R. § 3.311(a-c).  

Furthermore, as the Veteran's erectile dysfunction could be secondary to his prostate cancer, the question of service connection for it is likewise remanded pending readjudication of the Veteran's prostate cancer claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his exposure to radioactive materials during service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After all available records have been obtained concerning the Veteran's radiation exposure as may have occurred during Army Chemical School training, the claims should be processed through the Under Secretary for Health and Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311.  

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


